DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/29/2022, as directed by the Final Rejection on 03/01/2022. Claims 25, 42 and 45 are amended. Claim 28 is canceled. Claims 25-27 and 29-45 are pending in the instant application. The previous rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 7-8 of Remarks, filed 04/29/2022, with respect to the rejections of claims 25 and 42 have been fully considered and are persuasive.  The rejections of 25-27 and 29-45 have been withdrawn.
Allowable Subject Matter
Claims 25-27 and 29-45 are allowed and are renumbered 1-20.
The following is an examiner’s statement of reasons for allowance:
Claims 25-27 and 29-45 are allowed for having been amended as suggested to overcome the rejections under 35 U.S.C 112(b), the claims being otherwise indicated as allowable subject matter in the preceding Office Action on 03/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785